Citation Nr: 1547532	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel





INTRODUCTION

The Veteran had certified active service in the U.S. Army from April 1970 to October 1971 and from January 1991 to June 1991.  He had additional duty in the U.S. Army Reserve.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Wichita, Kansas, Regional Office (RO) which denied service connection for tinnitus and bilateral hearing loss.  In July 2013, the Board remanded the Veteran's appeal to the RO for additional action.  


FINDINGS OF FACT

1.  Tinnitus originated during active service.

2.  Bilateral hearing loss originated during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested recurrent tinnitus during active service when a box exploded near him during basic training and as a result of explosions, gun fire, and loud vehicles while in service in the Republic of Vietnam.  The Veteran stated that his ears were ringing as a result of the box explosion and that "the ringing in [his] ears is always there."

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The Veteran's service personnel records indicate that he served as a light wheel vehicle mechanic and a unit supply specialist.  The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

VA treatment records from October 2007 state that the Veteran had complaints of difficulty hearing and of ringing in both ears.  At an April 2008 VA examination, the Veteran was diagnosed with constant bilateral tinnitus.  The examiner opined that she could not resolve the issue of the etiology of the Veteran's tinnitus without resort to mere speculation.  In an August 2013 addendum to the examination, the examiner again stated that she could not opine about tinnitus without resorting to mere speculation.  

The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own.  Given this fact, the Board finds that the April 2008 VA examination and the August 2013 addendum thereto are of limited probative value.

The Veteran asserts that his tinnitus began in 1970 during basic training.  His statements are found to be competent, credible, and probative.  Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.

II.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection for recurrent bilateral hearing loss is warranted because he was exposed to excessive noise due to explosions, gunfire, and loud vehicles while in service in the Republic of Vietnam.

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the Veteran's April 1970 physical examination for service entrance states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
-
30
LEFT
25
15
15
-
40

The report of his October 1971 physical examination for service separation states that the Veteran exhibited bilateral auditory acuity of 15/15 on a whisper test.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).

The Veteran received periodic examinations while in the U.S. Army Reserve.  The examinations state that he exhibited, pure tone thresholds, in decibels, as follows:

September 1975


HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
25
-
20
LEFT
0
20
30
-
35

May 1979


HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
20
25
25
LEFT
-
20
20
20
25

March 1984


HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
-
35
LEFT
25
15
25
-
35

November 1987


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
-
30
LEFT
30
15
30
-
40

An August 1990 private treatment record conveys that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
40
45
LEFT
10
10
30
40
40

The Veteran was not afforded a physical examination for service entrance at the beginning of his second period of active service in January 1991.  At his June 1991 physical examination for service separation, he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
45
LEFT
15
20
35
50
55

It was noted on his audiogram at that time that his hearing loss profile was H2 and that he was "[r]outinely [e]xposed to [h]azardous [n]oise."

October 2007 VA treatment records state that the Veteran complained of difficulty hearing in both ears.  At an April 2008 VA examination, the Veteran was diagnosed with "[b]ilateral sensorineural hearing loss" that is constant and of a "[n]ormal to [m]oderately severe" level.  The April 2008 examination report states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
60
LEFT
15
20
40
55
60

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (ie. increased in severity beyond its natural progression) by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was not afforded a physical examination for service entrance at the beginning of his second period of active service in January 1991.  He is, therefore, presumed to be of sound condition at that time and the presumption of soundness attaches.

The Board finds that there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's recurrent bilateral hearing loss both preexisted and was not aggravated by his second period of active service.  Indeed, the Veteran's hearing loss examinations have been inconsistent over time, with him sometimes showing hearing loss as established by 38 C.F.R. § 3.385 and sometimes not.  At his physical examination for service separation in June 1991, however, he was noted as having a hearing loss profile at the H2 level and his audiological examination showed readings above 26 decibels at frequencies of 2000, 3000, and 4000 Hertz.  Therefore, the Board concludes that the presumption of soundness has not been rebutted.  Wagner, 307 F.3d at 1096.

The record shows that the Veteran's recurrent bilateral hearing loss initially manifested in service.  In light of the absence of any evidence to the contrary, service connection is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385.










ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


